DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 9-11, 19-20, 22-33 and 43-44 are allowable. The restriction requirement between species A-E , as set forth in the Office action mailed on 4/7/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/7/2020 is withdrawn.  Claims 4-8, 12-18, 21 and 37-42, directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Wang on 10/15/2021.

The application has been amended as follows: 

Claim 1:	An implantable prosthesis in combination with a trocar, the combination comprising: a trocar with a proximal end and a distal end, a respective opening at each end, and a trocar channel extending between the proximal opening and the distal opening for passing one or more surgical instruments through the trocar; and a prosthesis comprising a prosthetic repair fabric, the prosthesis being removably mountable along an outer surface of the trocar, the prosthesis including a tubular body having a proximal end and a distal end, a respective opening at each of the proximal end and the distal end of the tubular body, and a prosthesis channel extending between the proximal end and the distal end of the tubular body, wherein the prosthesis includes a delivery configuration where the prosthesis is removably mounted along the outer surface of the trocar and a deployed configuration where the prosthesis is completely removed from the trocar, wherein, in the deployed configuration, the opening at the configured to close to form a fluid-tight seal at the distal end of the tubular body, , wherein the prosthesis repair fabric is resorbable. 

Claim 3 is cancelled. 

Claim 6:	The combination of claim 5, wherein, in the deployed configuration, the one or more flaps overlap one another to form the fluid-tight seal. 

Claim 30:	A method comprising: providing a trocar with a proximal end and a distal end, a respective opening at each end, and a trocar channel extending between the proximal opening and the distal opening for passing one or more surgical instruments through the trocar; removably mounting a prosthesis comprising a prosthetic repair fabric along an outer surface of the trocar, the prosthesis having a tubular body with a distal end and a proximal end, a respective opening at each of the proximal end and the distal end of the tubular body, and a prosthesis channel extending between the proximal end and the distal end of the tubular body, wherein the prosthesis includes a delivery configuration where the prosthesis is removably mounted along the outer surface of the trocar and a deployed configuration where the prosthesis is completely removed from the trocar; and closing the opening at the distal end of the tubular body to form a fluid-tight seal when the tubular body is in the deployed configuration, the proximal end of the tubular body remaining open in the deployed configuration, wherein the prosthetic repair fabric is resorbable.

Claims 34-36 are cancelled.

Claim 37:	The method of claim 30 

Claim 38:	The method of claim 31, further comprising attaching the tubular body to tissue surrounding the tract via one or more flaps and/or one or more barbs located on the tubular body.

Claims 45-46 are cancelled. 

Reasons for Allowance
Claims 1-2, 4-33 and 37-44 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) the opening at the distal end of the tubular body is configured to close to form a fluid-tight seal at the distal . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771